                                                        1   STRIS & MAHER LLP
                                                            Peter K. Stris (SBN 216226)
                                                        2    peter.stris@strismaher.com
                                                            Brendan S. Maher (SBN 217043)
                                                        3    brendan.maher@strismaher.com
                                                            Michael Donofrio (pro hac vice)
                                                        4    michael.donofrio@strismaher.com
                                                            Rachana A. Pathak (SBN 218521)
                                                        5    radha.pathak@strismaher.com
                                                            725 South Figueroa Street, Suite 1830
                                                        6   Los Angeles, CA 90017
                                                            T: (213) 995-6800 | F: (213) 261-0299
                                                        7
                                                            Attorneys for Plaintiffs DAVITA INC. and
                                                        8   STAR DIALYSIS, LLC

                                                        9   Floyd G. Short (pro hac vice)
                                                            Katherine M. Peaslee (CA Bar #310298)
                                                       10   SUSMAN GODFREY L.L.P.
                                                            1201 Third Avenue, Suite 3800
                                                       11   Seattle, WA 98101
725 S. FIGUEROA ST, STE 1830




                                                            Tel: (206) 516-3880 Fax: (206) 516-3883
                                                       12   fshort@susmangodfrey.com
                               LOS ANGELES, CA 90017




                                                            kpeaslee@susmangodfrey.com
                                                       13
                                                            Catriona Lavery (CA Bar #310546)
                                                       14   SUSMAN GODFREY L.L.P.
                                                            1900 Avenue of the Stars, Suite 1400
                                                       15   Los Angeles, CA 90067
                                                            Tel: (310) 789-3100 Fax: (310) 789-3150
                                                       16   clavery@susmangodfrey.com
MAH E R
S T R I S




                                                       17   Attorneys for Defendants AMY’S
                                                            KITCHEN, INC. EMPLOYEE HEALTH
                                                       18   BENEFIT PLAN AND AMY’S KITCHEN,
                                                            INC.
                                                       19
                                                       20                                 UNITED STATES DISTRICT COURT

                                                       21                         FOR THE NORTHERN DISTRICT OF CALIFORNIA

                                                       22
                                                             DAVITA INC. and STAR DIALYSIS, LLC,         Case No. 3:18-cv-06975-JST
                                                       23
                                                                            Plaintiffs,                  JOINT STIPULATION REQUESTING
                                                       24                                                ORDER TO EXTEND PLAINTIFFS’ TIME
                                                                       v.                                TO FILE OPPOSITION TO MOTION TO
                                                       25                                                DISMISS AND DEFENDANTS’ TIME TO
                                                             AMY’S KITCHEN, INC. EMPLOYEE                FILE REPLY; [PROPOSED] ORDER
                                                       26    BENEFIT HEALTH PLAN and AMY’S
                                                             KITCHEN, INC.,
                                                       27
                                                                            Defendants.
                                                       28
                                                                                                         1
                                                                                  JOINT STIPULATION REQUESTING ORDER EXTENDING TIME
                                                                                                CASE NO. 3:18-CV-06975-JST
                                                            298720.1
                                                        1
                                                                       Pursuant to Civil Local Rule 6-2(a), Plaintiffs DaVita Inc. and Star Dialysis, LLC and
                                                        2
                                                            Defendants Amy’s Kitchen, Inc. Employee Health Benefit Plan and Amy’s Kitchen, Inc. respectfully
                                                        3
                                                            submit this Stipulated Request for an Order:
                                                        4
                                                                       (1) extending Plaintiffs’ time to file an opposition to Defendants’ Motion to Dismiss, and (2)
                                                        5
                                                            extending Defendants’ time to file a reply brief.
                                                        6
                                                                       Whereas, Plaintiffs served the Complaint on Defendants on November 21, 2018;
                                                        7
                                                                       Whereas, Defendants’ time to respond to the Complaint was extended from December 12,
                                                        8
                                                            2018 to January 11, 2019 by the parties’ joint stipulation;
                                                        9
                                                                       Whereas, Defendants filed a motion to dismiss on January 11, 2019, Plaintiffs’ opposition to
                                                       10
                                                            the motion is currently due on January 25, 2019, and Defendants’ reply brief is currently due on
                                                       11
725 S. FIGUEROA ST, STE 1830




                                                            February 1, 2019;
                                                       12
                               LOS ANGELES, CA 90017




                                                                       Whereas, the hearing on the motion is currently scheduled for March 28, 2019;
                                                       13
                                                                       Whereas, the press of business will make it difficult for Plaintiffs and Defendants to prepare
                                                       14
                                                            their respective briefs absent the requested extension of time;
                                                       15
                                                                       IT IS HEREBY STIPULATED AND AGREED that Plaintiffs’ time to file an opposition shall
                                                       16
                                                            be extended to February 22, 2019, and Defendants’ time to file a reply brief shall be extended to March
MAH E R
S T R I S




                                                       17
                                                            8, 2019. The hearing shall remain scheduled for March 28, 2018.
                                                       18

                                                       19    Dated: January 14, 2019                                 Respectfully submitted,

                                                       20                                                            /s/ Rachana Pathak
                                                                                                                     Rachana Pathak
                                                       21
                                                                                                                     STRIS & MAHER LLP
                                                       22                                                            725 South Figueroa Street, Suite 1830
                                                                                                                     Los Angeles, CA 90017
                                                       23                                                            T: (213) 995-6800 | F: (213) 261-0299

                                                       24                                                            Attorney for Plaintiffs DAVITA, INC. and
                                                                                                                     STAR DIALYSIS, LLC
                                                       25

                                                       26
                                                            Dated: January 14, 2019                                  /s/ Floyd G. Short
                                                       27                                                            Floyd G. Short (pro hac vice)
                                                                                                                     Katherine M. Peaslee (CA Bar #310298)
                                                       28
                                                                                                                 2
                                                                                    JOINT STIPULATION REQUESTING ORDER EXTENDING TIME
                                                                                                  CASE NO. 3:18-CV-06975-JST
                                                            298720.1
                                                        1                                                SUSMAN GODFREY L.L.P.
                                                                                                         1201 Third Avenue, Suite 3800
                                                        2                                                Seattle, WA 98101
                                                        3                                                Telephone: (206) 516-3880
                                                                                                         Fax: (206) 516-3883
                                                        4                                                fshort@susmangodfrey.com
                                                                                                         kpeaslee@susmangodfrey.com
                                                        5
                                                                                                         Catriona Lavery (CA Bar #310546)
                                                        6                                                SUSMAN GODFREY L.L.P.
                                                        7                                                1900 Avenue of the Stars, Suite 1400
                                                                                                         Los Angeles, CA 90067
                                                        8                                                Telephone: (310) 789-3100
                                                                                                         Fax: (310) 789-3150
                                                        9                                                clavery@susmangodfrey.com
                                                       10                                                Attorneys for Defendants
                                                                                                         AMY’S KITCHEN, INC. EMPLOYEE
725 S. FIGUEROA ST, STE 1830




                                                       11                                                HEALTH BENEFIT PLAN AND AMY’S
                                                                                                         KITCHEN, INC.
                               LOS ANGELES, CA 90017




                                                       12

                                                       13

                                                       14             PURSUANT TO STIPULATION, IT IS SO ORDERED.

                                                       15

                                                       16   Dated: _________________,
                                                                       January 16     2019               UNITED STATES DISTRICT COURT
MAH E R
S T R I S




                                                       17
                                                                                                         _________________________________
                                                       18                                                The Honorable Jon S. Tigar
                                                       19
                                                       20

                                                       21

                                                       22

                                                       23

                                                       24

                                                       25

                                                       26
                                                       27

                                                       28

                                                                               JOINT STIPULATION REQUESTING ORDER EXTENDING TIME
                                                                                             CASE NO. 3:18-CV-06975-JST
                                                            255736.
